Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 11-14 are rejected.
Claims 15-20 are allowed.
Claims 2-10 are objected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over 
Haggerty (US Pub.2014/0007667) in view of Deeg (Pat.7380466).

Regarding Claim 1, Haggerty disclose a method for performing a rock core flow performance test (Fig. 1, Abstract, where rock core flow test system), comprising:
Haggerty disclose a rock core flow test system with cement on the end of the rock core (Fig. 3, para [0050], where assembly 152 comprises a target plate comprising a cement  but does not disclose:
      containing un-cured cement within an in-situ cement curing test fixture;
placing the in-situ cement curing test fixture containing the un-cured cement within a pressure vessel;
subjecting the in-situ cement curing test fixture with the un-cured cement within the pressure vessel to non-ambient temperature or pressure to form in-situ cured cement.

Deeg disclose: 
      containing un-cured cement (Col. 3, lines 24-27, where a sample cement 
composition in cured and/or uncured form that test performance over time; also see Col. 7, lines 13-18, where pipette may contain dyed liquid and be graduated to allow fluid level changes to be easily monitored during curing of the sample cement composition 110 to determine cement shrinkage) within an in-situ cement curing test fixture (Fig.1,  # 14 , Col.1, lines 50-60, where a sample cement composition in the annular test chamber during and after curing of the sample cement composition);
The examiner is asserting that in order to test the sample cement in test chamber, the cement would be un-cured cement.

      placing the in-situ cement curing test fixture containing the un-cured cement within a pressure vessel of a rock core flow test system (Fig. 1,Col. 1, lines 50-60, where control 

       subjecting the in-situ cement curing test fixture with the un-cured cement within the pressure vessel to non-ambient temperature or pressure to form in-situ cured cement
 (Col. 3, lines 21-29, where the controller 26 may control pressure changes, temperature changes or other variable stress conditions applied to a sample cement composition in the test assembly 14.  The variable stress conditions may be any variable force or condition applied to a sample cement composition in cured and/or uncured form that test performance over time; Col. 8, lines 17-20, where during curing, curing pressure and/or temperature are applied to the sample cement composition 110 in the test chamber 56); (Col. 13, lines 40-43, where a well bore can be determined on an instrumented casing string in a well once the cement sheath has cured).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide cement curing test fixture, as taught by Deeg in the Haggerty reference in order to increase efficiency of the well construction and to avoid interactions between explosive charges.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Edgley “Supercement for Annular Seal and Long‐Term Integrity in Deep, Hot Wells “DeepTrek”.
Regarding Claim 13, Edgley disclose the in-situ cement curing test fixture as recited in Claim 12, further including an circumference of the second opposing surface to couple 
Edgley does not explicitly disclose adhesive material located on a circumference.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide adhesive material on a circumference of the second opposing surface to couple the gasket to the housing, of the Edgley in order to increase performance and quality of the test assembly.
Regarding Claim 14, Edgley disclose the in-situ cement curing test fixture as recited in Claim 11, further including one or more fasteners coupling the sealant to the second opposing surface (page 29, Figure 19, bolts).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide fasteners coupling the sealant to the second opposing surface, in the Edgley HPHT Annular Seal Apparatus in order to increase performance and quality of the test assembly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
 Edgley “Supercement for Annular Seal and Long‐Term Integrity in Deep, Hot Wells “DeepTrek”.

Regarding Claim 11, Edgley disclose an in-situ cement curing test fixture, comprising:
     a housing having a first surface and a second opposing surface (Page 29, Fig. 19, where HPHT Annular Seal apparatus, where housing around cement and sleeve);
     an opening extending only partially from the second opposing surface to the first surface (Figure 19, the opening on the top of drawing), the opening defining a cup depth (D) (“Cement Plug”, “CMt Plug depth”, “packer Depth” in the table under section other Downhole Equipment and Information on the Page~47: Resin Job Report, e.g., packer depth corresponds to the cup depth) that simulates a desired downhole cement thickness and a cup base thickness (T) that simulates a desired downhole wellbore casing thickness (Page 30, CSI Technologies: lines 11-23, where HPHT Annular Seal test were designed to simulate the behavior of various formation types, essentially with an infinite radius from the wellbore, with finite wall thickness tubes of various dimensions); and


Regarding Claim 12, Edgley disclose the in-situ cement curing test fixture as recited in Claim 11, wherein the sealant is a gasket (Page 29, Fig. 19, Vito-238 90 Duro O-ring, viton-214 90, DURO O-ring).


Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 2, The prior art of record does not teach or render obvious:
 coupling a rock core sample to the in-situ cement curing test fixture containing the un-cured cement prior to subjecting the in-situ cement curing test fixture with the un-cured cement within the pressure vessel to non-ambient temperature or pressure.
Claims 3-10 are not rejected under 102/103 Rejection due to their dependency on claim 2.

Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 15, None of the above references fully disclose all the teachings of the below claim:
  a rock core flow test system, comprising: 
     a pressure vessel; and
      a test assembly positioned within the pressure vessel, the test assembly including: an in-situ cement curing test fixture, comprising:
       a housing having a first surface and a second opposing surface;
      an opening extending only partially from the second opposing surface to the first surface, the opening defining a cup depth (D) that simulates a desired downhole cement thickness and a cup base thickness (T) that simulates a desired downhole wellbore casing thickness;
      in-situ cured cement positioned within the opening; and a sealant coupled to the second opposing surface and entirely covering the opening;
       a perforation assembly positioned proximate the first surface;
       a wellbore test structure surrounding the perforation assembly and the in-situ cement curing test fixture; and
      a rock core sample having a pore axial end and a wellbore facing end, and further wherein the wellbore facing end is coupled with the second opposing surface.

  Claims 16-20 are allowed due to their dependency on claim 15.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wood (Pat.5348093) disclose “a process for determining suitable parameters of temperature and/or pressure to use in a cementing operation in a wellbore to obtain a positive seal of cement in an annulus between a liner and a borehole wall”, (Abstract);
Col. 3, lines 55-65, where In the present invention, it is recognized that the temperature effects in a wellbore disturbed by drilling … and a wellbore when the borehole temperatures reconvert to an in-situ undisturbed temperature condition 
or to ambient temperature conditions of the well. 
Col. 4, lines 45-55, where a wellbore cementing system is comprised of a liner 
(tubular steel pipe), a cement slurry layer (which sets up) and the earth or 
rock formation defining the wellbore.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857